Citation Nr: 1032873	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-32 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to April 1977.  
The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  During his lifetime the Veteran 
was in receipt of service connection for hypertension, rated as 
10 percent disabling from August 1977 until the time of his death 
in March 2005.  His death certificate indicates that he died of 
coronary artery disease, due to or as a consequence of chronic 
obstructive pulmonary disease.  In a letter dated in February 
2006, a private physician, R.A., M.D., who treated the Veteran 
during his lifetime and signed the Veteran's death certificate, 
noted that the Veteran received treatment for hypertension 
through VA and that hypertension was a risk factor for coronary 
artery disease.  He opined that long-standing hypertension was 
likely a cause of the Veteran's death.  As a result, a VA medical 
opinion should be obtained as to whether the Veteran's service-
connected hypertension cause or contributed substantially or 
materially to the cause of his death.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.312.


Additionally, the Board notes that while some records of 
treatment from the last two years of the Veteran's life have been 
received and associated with the claims file, the records 
obtained may be less than complete with respect to the 
circumstances of the Veteran's death.  For example, there are no 
records of treatment from January 26, 2005, until the time of his 
death in March 2005.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all 
records of VA and non-VA health care providers 
who treated the Veteran during his period of 
terminal illness.

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the appellant 
identifies.

(b) The records sought should include, but 
should not necessarily be limited to, all 
records of VA and private treatment for the 
period from January 26, 2005, until the time 
of the Veteran's death in March 2005.

(c) The appellant should also be advised that 
with respect to private medical evidence she 
may alternatively obtain the records on her 
own and submit them to the RO/AMC.

2.  Once all available medical records have 
been received, arrange to obtain a VA medical 
opinion from a clinician of appropriate 
expertise.

The purpose of obtaining the medical opinion 
is to determine whether the Veteran's 
service-connected hypertension was either the 
principal or a contributory cause of his 
death, to include whether hypertension 
contributed substantially or materially to 
the cause of his death.

The following considerations will govern the 
response to the medical opinion request:
   
(a) The claims file and a copy of this 
remand will be made available to the 
reviewing clinician, who will acknowledge 
receipt and review of these materials in 
any report generated as a result of this 
remand.

(b) The clinician must review all relevant 
evidence of record, to include the 
Veteran's serviced treatment records and 
relevant records of treatment from the 
last two years of the Veteran's lifetime, 
and the February 2006 medical opinion from 
Dr. R.A. that long-standing hypertension 
was a likely cause of the Veteran's death.

(c) The clinician is requested to provide 
a complete rationale for his or her 
opinion, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  



(d) If the reviewing clinician is unable to 
render the requested opinion without resort 
to pure speculation, he or she should so 
state; however, a complete rationale for 
such a finding must be provided.

(e) In all conclusions, the reviewing 
clinician must identify and explain the 
medical basis or bases, with identification 
of the evidence of record.  The reviewing 
clinician is to specifically address in his 
or her conclusion the purpose of the 
medical opinion-to determine whether the 
Veteran's service-connected hypertension 
was either the principal or a contributory 
cause of his death, to include whether 
hypertension contributed substantially or 
materially to the cause of his death. 

3.  Readjudicate the issue on appeal.  If the 
benefit sought remains denied, the appellant 
and her representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant until 
she is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


